

116 HR 8991 IH: American Election Security Act
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8991IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Posey introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Help America Vote Act of 2002 to prohibit the use of voting systems in elections for Federal office whose hardware and software components are not manufactured and maintained in the United States or which are produced by foreign entities, and for other purposes.1.Short titleThis Act may be cited as the American Election Security Act.2.Prohibiting use of voting system produced by foreign entity in elections for Federal office(a)ProhibitionSection 301(a) of the Help America Vote Act of 2002 (52 U.S.C. 21081(a)) is amended by adding at the end the following new paragraphs:(7)System hardware and software manufactured and maintained in United StatesAll of the hardware components and all of the software components of the system shall be manufactured in the United States, and all of the hardware components or software components shall be maintained and serviced only by persons who are in the United States.(8)System not produced by foreign entity(A)In generalThe voting system may not be produced by a foreign entity.(B)Foreign entity definedIn subparagraph (A), the term foreign entity means any of the following:(i)A foreign national.(ii)Any corporation which is not a foreign national and in which a foreign national or an alien directly or indirectly owns or controls any voting share.(iii)Any corporation which is not a foreign national and with respect to which any of the members of the board of directors are foreign nationals or aliens.(iv)Any corporation which is not a foreign national and over which one or more foreign nationals or aliens has the power to direct, dictate, or control the decision-making process of the corporation with respect to its interests in the United States.(C)Foreign national definedIn this paragraph, the term foreign national has the meaning given such term in section 1(b) of the Foreign Agents Registration Act of 1938, as amended (22 U.S.C. 611(b)), except that such term shall not include any individual who is a citizen of the United States.(D)Alien definedIn this paragraph, the term alien means an individual who is not a citizen of the United States or a national of the United States (as defined in section 101(a)(22) of the Immigration and Nationality Act), and who is not lawfully admitted for permanent residence (as defined in section 101(a)(20) of such Act)..(b)Effective dateSection 301(d) of such Act (52 U.S.C. 21081(d)) is amended to read as follows:(d)Effective date(1)In generalExcept as provided in paragraph (2), each State and jurisdiction shall be required to comply with the requirements of this section on and after January 1, 2006.(2)Special rule for requirements relating to foreign entitiesIn the case of the requirements of paragraphs (7) and (8) of subsection (a), each State and jurisdiction shall be required to comply with such requirements on and after the date of the enactment of the American Election Security Act..